 42DECISIONSOF NATIONALLABOR RELATIONS BOARDvote for representation, we find that the following will constituteseparate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:(a)All professional employees employed at the Employer's lab-oratory located at its Detroit, Michigan, refinery, excluding all otheremployees and supervisors as defined in the Act.(b)All nonprofessional employees employed at the Employer'slaboratory located at its Detroit, Michigan, refinery, excluding allother employees and supervisors as defined in the Act.(3) In the event a majority of the professional employees do notvote for inclusion in the unit with the nonprofessional employeesand vote against representation we find that the following employeeswill constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All nonprofessional employees employed at the Employer's lab-oratory located at its Detroit, Michigan, refinery excluding all otheremployees and supervisors as defined in the Act.(4) In all other circumstances, the Employer's laboratory em-ployees, professional and nonprofessional, shall remain unrepresented.[Text of Direction of Elections omitted from publication.]Lenox Plastics of P.R.,Inc.andJuana Rodriguez de Garcia andAngelina Rivera de Pereira.Cases Nos. 24-CA-1124 and 24-CA-1127.July 13, 1960DECISION AND ORDEROn March 10, 1960, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in other unfair laborpractices alleged in the complaint and recommended that such allega-tions be dismissed.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.''We find no merit in the Respondent's exceptions to the Trial Examiner's finding thatUnion de Empleados de Productos Plasticos y otros Similares de P.R.,Independiente, isa labor organization.The record shows that the aforesaid union was at all times mate-rial herein a labor organization within the meaning of Section 2(5) of the Act.The General Counsel filed no exception to the Trial Examiner's recommendation thatthe complaint be dismissed insofar as it alleged that Respondent discriminated againstAngelina Rivera de Pereira in violation of Section 8(a) (3) and (1).128 NLRB No. 2. LENOXPLASTICS OF P.R., INC.43Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report, the excep-tions, and the brief.The Board finds merit in the Respondent's ex-ceptions and therefore adopts the Trial Examiner's findings, conclu-sions, and recommendations only to the extent consistent herewith.The Trial Examiner found that Juana Rodriguez de Garcia wasdenied employment after a leave of absence because she was the wifeof a well-known union leader and because of her union activities.Mrs. Garcia was employed by the Respondent's predecessor in 1954.She worked at various jobs in its dinnerware manufacturing plantincluding packing, shipping, manufacturing, processing, and, finally,cleaning and inspection.In August 1958, about 3 months after theRespondent took over the operation of the plant, Mrs. Garcia's requestfor an indefinite leave of absence to care for her child was grantedby Plant Manager Cuevas, who instructed her to return when thechild had recovered. In October 1958, the cleaning and inspectiondepartment, where Mrs. Garcia last worked, was eliminated for eco-nomic reasons and its 20 employees terminated. In December 1958,Cuevas was succeeded as plant manager by Alan Cornelius.On February 16, 1959, Mrs. Garcia visited the plant and informedthe receptionist that she was ready to return to work.Miguel RiveraReyes, Respondent's manager of production control and inventories,saw her in conversation with the receptionist and went in to Cornelius'office.Angel Bayon Rodriguez, Respondent's office manager at that time,testified that on this occasion he overheard Rivera tell Cornelius thatMrs. Garcia "did not have a chance to work with Lenox because shewas the wife of a union leader," and that Cornelius replied that Riveraknew more about it than he.About a week after Mrs. Garcia lefther application with the Respondent, she encountered Rivera outsidethe plant and he told her that he did not think she would be recalled.Nine of the twenty employees who were terminated when the cleaningand inspection department was eliminated have returned to work forthe Respondent, but Mrs. Garcia has not been recalled.Cornelius admitted that he knew that Mrs. Garcia's husband was aunion leader and that both she and her husband had assisted theRespondent's employees in organizing a union in the plant, but deniedthat,she was refused employment for discriminatory reasons. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not agree with the Trial Examiner that the evidence setforth above, on which he relied, is sufficient to sustain the burden,which rests upon the General Counsel, of proving that Mrs. Garciawas denied employment for discriminatory reasons.Thus, the onlytestimony of discriminatory motivation is that of Office ManagerAngel Bayon Rodriguez.The Trial Examiner refused to rely on thetestimony given by this witness in support of the allegation that thedischarge of Mrs. Pereira was discriminatory, characterizing Bayonas biased against the Respondent.Moreover, the evidence of dis-criminatory motivation to which the witness Bayon testified consistssolely of remarks by Miguel Rivera Reyes.Rivera was the Respond-ent's production control and inventory manager and was not shownto have authority to hire employees.Because of this lack of author-ity, the Trial Examiner refused to rely on a discriminatory remarkmade by Rivera with regard to the discharge of Mrs. Pereira. Inaddition, there is no evidence that any of the nine employees whowere laid off from the cleaning and inspection department, where Mrs.Garcia last worked, and who had been rehired, had less seniority thanshe, or that any of them were new employees.On the basis of thesefacts and the record as a whole, therefore, we find that the preponder-ance of the evidence fails to establish that the Respondent refused torehire Mrs. Garcia because of her union activities.Accordingly, wefind, contrary to the Trial Examiner, that in failing to rehire JuanaRodriguez de Garcia, the Respondent did not violate Section 8(a) (3)or (1) of the Act.We also find that, under all the circumstances of these cases, thesingle instance of interrogation of employee Angelina Rivera dePereira by Plant Manager Alan Cornelius, in February 1959, did notinterfere with, restrain, or coerce employees in the exercise of rightsguaranteed by Section 7 of the Act.2As we have found that the Respondent engaged in no unfair laborpractices, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]2 Blue Flash Empress, Inc.,109 NLRB 591.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by the above-named Charging Parties against LenoxPlastics of P.R.,Inc., herein called Respondent,the General Counsel on July 30,1959, issued a complaint against Respondent alleging violations of Section 8(a)(1)and (3)of the National Labor Relations Act, as amended,herein called the Act.With respect to the unfair labor practices,the complaint alleges that commencingon or about February 1, 1959, Respondent assigned production duties to AngelinaRivera de Pereira,previously employed exclusively as a plant nurse, and on oraboutMarch 19, 1959,discharged her, because she had aided and assisted theUnion hereafter named in its organizational activities,and because she had engagedin other concerted activities on behalf of said Union.The complaint further alleged LENOX PLASTICS OF P.R., INC.45that on or about,and since, February 16, 1959, Respondent refused to reemployJuana Rodriguez de Garcia because she is the wife of the former leader of a labororganiaztion,and because Respondent believed she had attempted to form a labororganization during her tenure of employment with Respondent or its predecessor,and because she had aided and assisted the Union hereinafter named in its organiza-tional activities,and engaged in other concerted activities on behalf of the Union.The complaint also alleges that on or about January 30,1959, Respondent threatenedan employee with discharge because of her concerted activities on behalf of theUnion hereafter named.By its answer,Respondent denied the commission of any unfair labor practices,and as an affirmative defense pleaded that Angelina Rivera de Pereira was dischargedon March 19,1959, because of the poor quantity and quality of her production work.With respect to Juana Rodriguez de Garcia,the answer pleaded that she was laidoff on October 12, 1958, with 20 other employees because of the elimination of thecleaning and inspection department,and because her previous experience showedshe was not suitable for work in either the molding,packing, and shipping depart-ments, "or, she quit her employment previous to October 12, 1958, because of herhealth, or to take care of a newly born grandchild,or because she was only receivingone or two days of work a week."Pursuant to notice served on all the parties,a hearing in the above-entitledmatterwas held on November 2 to 4, 1959, at Santurce,Puerto Rico, before the dulydesignated Trial Examiner.All parties were represented by counsel and wereafforded full opportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues. Since the close of the hearing,a briefhas been received from Respondent which has been duly considered.On my observa-tion of the demeanor of the witnesses,and upon the entire record in the case, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation organized and existing under the laws of the Republicof Panama, and is engaged in the manufacture and sale of melamine dinnerwarewith its principal office and place of business at Bayamon,Puerto Rico.Duringthe 12-month period preceding the filing of the complaint herein,Respondent pur-chased and caused to be shipped directly into the Commonwealth of Puerto Ricofrom points and places located within continental United States,goods and materialsvalued in excess of $100,000.During the same period,it sold and caused to beshipped directly from the Commonwealth of Puerto Rico to points and placeslocated within continental United States,goods and products valued in excess of$100,000.Respondent admits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnion de Empleados de Productos Plasticos y otros Similares de P.R.,Inde-pendiente,herein called the Union, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent purchased the business described above from the Hellmich Manu-facturing Corporation inMay 1958 and commenced the operation thereof laterduring that year.Hellmich had owned and operated the business since sometime inJune 1953.When the purchase was made by Respondent,it retained in its employall of Hellmich's employees,supervisors,and management personnel.Harry Cuevas,who had been plant manager for Hellmich,continued for a short period to be plantmanager for Respondent.He resigned on December 1, 1958, to become the plantmanager of a nearby factory, and was succeeded by Alan Cornelius who also hadpreviously been employed by Hellmich.Angelina Rivera de Pereira, hereinafter referred to as Angelina, was employedby Hellmich on March 11,1954, as a nurse.When it was discovered shortly aftershe was first employed that her services as a nurse were not required during all thehours of her workday, she devoted a part of her time to work in the productiondepartment for a period of about 4 weeks.However,from the end of that timein 1954 until January 1959,she engaged in no work other than nursing,or in render-ing first aid.Following an earlier and apparently unsuccessful attempt in 1957 to organize aunion,Angelina renewed her activities in that direction in January 1959 when a 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of Respondent's employeescame toher with alleged grievances in connec-tionwith their work.Angelina went to the home of Artenuo Garcia Diaz, thehusband of Juana Rodriguez de Garcia, hereafter referred to as Juana and one ofthe Charging Parties herein, for help in organizinga union.Diaz, who had servedas president of another Puerto Rico union for 6 or 7 years, bestowed the name ofthe union described in paragraph II, above, upon that organization, and gave Angelina,and about eight other employees of Respondent who met in his home, instructionsas to how to carry on an organization campaign, and prepared application blanksfor membership in that Union.Thereafter, Angelina and Juana visited the homesof several employees and secured their signatures to such applications.Cornelius, the newly appointedmanager,but who had been employed in the plantin anexecutive capacity since November 1956, testified that in January 1959 he wasaware that there was considerable union activity in theplant.At a meeting ofsupervisors about that time, he made it unmistakably clear to them that Respondent"did not want a union in the factory,.that the best way to avoida union isto do the best to keep the people happy, listen to their complaints and try to solvethem, and if there was one they could not solve, to tell management about it or[him]; to be very careful to make no promises or threats, which is against the law."Angel Bayon Rodriguez, a supervisory bookkeeper then in Respondent's employand who attended that meeting, testified that following Cornelius' remarks, SupervisorMiguel Rivera "suggested that [they] should get Angelina out of the infirmary andput her in production, and since she was the leader there and made her propagandain the infirmary, so as to avoid that, he suggested that she be put in production wherethey could see her, and in that way she would not feel satisfied and she would resignand leave." 1At an undisclosed date in February 1959, Cornelius came to the infirmary andasked Angelina whether it was true that she was organizing a union in the plant.When she answered that it was, Cornelius replied: "If you are organizing a unionnow, you go out and make a complaint," snapped his fingers, and left.About 3 days later, Cornelius called Angelina to his office.At that time, accordingto Cornelius' uncontradicted testimony, Angelina "was utilizing about 2 hours [ofthe day] in company work."He further testified that "the other six hours she wouldsell-stoles and generally goofing around." aCornelius asked her to help out onthe following day in the shipping and packing department located in a building otherthan the one in which the infirmary was located.According to Angelina, sheanswered she would "have to think [it] over."When she failed to report at theshipping and packing department the following morning, Cornelius asked for anexplanation.She replied that because the shipping department was located acrossthe road from the infirmary and a distance away, she would not be able to renderprompt service in the event any employee required her services in the infirmary.On the following day, Angelina was assigned to the task of cleaning plastic dishesmanufactured by Respondent. She continued to work in that department for about3 weeks when she complained to her supervisor "that [cleaning] was not [her] work,[which] was a nurse." She was then transferred for part-time work to the inspectiondepartment, and later to the sanding department where she worked until March 19,1959, when she was told she was being discharged because she "did not produce."The complaint alleges that Respondent assigned production duties to Angelina andsubsequently discharged her, because of her activities in behalf of the Union.Thetestimony is undisputed that from the time Respondent acquired the plant in May1958 until Cornelius took over its management in January 1959, Respondent hadincurred an operating loss of $70,000. It is reasonable to assume, therefore, thatone of the tasks of a new manager would be to reduce operating costs whereverpossible.That Angelina's services as a nurse were not required during her full 8-hourworking day was not challenged by the General Counsel.Nor is any claim madethat after Angelina was instructed to be in the infirmary only from 7 to 8 a.m. and1 Rodriguez' testimony quoted in the text was elicited on cross-examination. In hisdirect testimony, he had testified that Rivera suggested that the best way to keep theUnion from coming into the plant "was to put Angelina in production and in that way,since her duties had always been as a nurse, would be obliged to resign and leave',I credit the version elicited on cross-examinationRodriguez had been discharged byRespondent in April 1959 and at the time of the hearing had litigation pending againstRespondent.I am convinced that his bias against Respondent influenced his recitals ofwhat actually was said at the meeting.2 Angelina admitted she made stoles in the infirmary and sold them to other employees.I do not credit her testimony that she did this only during the lunch hour,or on her"own time." LENOX PLASTICS OF P.R., INC.47from 3 to 4 p.m .3 with the remainder of her time to be devoted eslewhere in produc-tion work,the two hourly periods were not sufficient to take care of the nursing needsof Respondent's employees.No claim is made that Angelina suffered any loss of pay by the various assign-ments made to her, or that the work was too onerous for her to perform.CarmenMargarita Centeno,the nurse employed by Hellmich before Angelina was employed,spent more time at work in the production department than she did as a nurse. Thesame is true with respect to Ana Luisa Colon,the nurse who succeeded Angelina.Angelina, however,seemed to be obsessed with the notion that because she hadbeen hired as, or was, a nurse, she could not be required to work in production.She retained this conviction until long after her discharge.Thus, in August 1959,when she filed her claim for unemployment compensation with the Puerto RicoDepartment of Labor, she gave the following reason for her unemployment:"Because my work is as a nurse,I do not want to work in [sic] the machines."What contractual rights she may have had in this respect,if any, is no concern ofmine.My only function and responsibility on this phase of the case is to determinewhether she was assigned to production work, and subsequently discharged, forthe reasons alleged in the complaint.To ascertain the motive that prompted Respondent to assign part-time duty inproduction to Angelina requires consideration of all the precipitating circumstances.On the record as a whole, I am unable to conclude that Respondent violated theAct by the various work assignments made to Angelina.Had these assignmentsbeen too onerous,or had she suffered a diminution in pay, following which shewould voluntarily have left Respondent's employment, the question of whether ornot she had thereby been constructively discharged would be presented. But no suchcontention is, or can be,made here because Angelina continued in Respondent'semploy in positions,to which Respondent,insofar as the record before me discloses,had a right to assign her.Nor can I make the findings sought by the General Counsel with respect to theseassignments because they may have been made pursuant to Rivera's suggestionheretofore found.Though an aura of suspicion may be aroused by the fact thatthese assignments began shortly after Cornelius' interrogation of Angelina concerningher union activities and the sentiments expressed at the meeting of supervisors asheretofore found, a finding of discrimination cannot be based on suspicion.Out-weighing these suspicious circumstances is the undisputed testimonythatRespondenthad incurred an operating loss of $70,000 in the preceding 6 or 7 months.In thatstate of the record, Cornelius, the newly appointed manager, would indeed havebeen derelict in the performance of his duty to Respondent had he not made fullcompany use of every hour for which every employee, including Angelina, was beingpaid.In fact, shortly after entering on his new post, Cornelius gave such instructionsto Plant Superintendent Rafael Gutierrez.Nothing is more settled in labor lawthan the the right of an employer to insist that his employees, regardless of howactive they may be in their union activities,devote all of their working time to thework of theiremployer.Finally, if Respondent was then desirous of completely ridding itself of Angelina,Cornelius had a splendid opportunity to do so when she arbitrarily refused her firstassignment to the shipping and production department.Not only did Respondentfail to avail itself of that opportunity to discharge her, but it thereafter tried her outin three other departments, in all of which she failed to give satisfactory performance,before discharging her as hereafter detailed.On the entire record I find that the General Counsel has failed to establish by apreponderance of the evidence that Respondent assigned production duties toAngelina because of her union activities.I shall, therefore,recommend that theportion of the complaint charging that those assignments were unlawfully madebe dismissed.Turning now to the reason for Angelina's discharge on March 19, the recordestablishes that her performance in all phases of production work to which shewas assigned was unsatisfactory.That this was due in substantial part to the per-sistent belief that her services should only be utilized as a nurse may reasonably beinferred.Some of her poor performance may also have been caused by her age,she being"the oldest in the department,"or by her admitted failure to "understandhow to do" the simple work to which she was assigned.Whatever the reason, therecord establishes that her production in the sanding department,in which she waslast engaged,was exceedingly low.Thus, the number of "pieces produced"by her,per hour, in the period March 2 to 18, 1959, was substantially less than that of the8 A notice to this effect was posted in the plant. 48DECISIONS OF NATIONALLABOR RELATIONS BOARDothers engaged in the same task, and was less than half what her successor nurseproduced per hour, shortly thereafter.In any event, the burden does not rest upon Respondent to establish a just ornondiscriminatory reason for Angelina's discharge.The burden of proving thatshe was discharged for the reasons alleged in the complaint rests upon the GeneralCounsel, and I am convinced that it has not been sustained herein. In this con-nection, it should again be noted that if Respondent had been desirous of dischargingher in order to discourage her union activities it had the opportunity to do so earlyin February when she refused to accept the first assignment made to her by Cornelius.On the entire record I find that Angelina was not discharged on March 19 for thereasons alleged in the complaint and shall, therefore, recommend that these allega-tions also be dismissed .4Juana Rodriguez de GarciaJuana was employed in the plant from October 12, 1954, until August 21, 1958,during which period she worked in practically every department.On August 21,1958, her son became seriously ill and she asked for, and obtained, a leave ofabsence from Cuevas so that she could take care of her child.Cuevas placed notime limit on her leave but instructed her to return when her son had recovered.On February 16, 1959, when Juana went to Respondent's office reception roomand told Miss Santiago, the secretary who greeted her, that she was coming backtowork, she was informed that she would have to file an application form foremployment.While waiting for Miss Santiago to get the application, Miguel Riveracame into the reception room and "seemed suprised" to see her. She observed himgoing into an adjoining office then occupied by Cornelius and separated only by aglass partition from where Juana was standing. She saw Rivera engage Corneliusin conversation during the course of which Cornelius turned to look at Juana. Shefilled out the application and left it with Miss Santiago.Angel Bayon Rodriguez, the office manager who occupied a desk approximately18 feet distant from Cornelius, testified that during the conversation between Cor-nelius and Rivera described above he overheard Rivera tell Cornelius that Juana"did not have a chance to work with Lenox because she was the wife of the unionleader," and that Cornelius replied that Rivera knew more about that than he.Though both Cornelius and Rivera were asked by Respondent's counsel whetherthey made the remarks attributed to them by the office manager, they entered nodirect denial thereof, but contented themselves with the mere failure to "recall"or "remember" making any such statements.Cornelius testified directly, however,that "it was well known that Juana was the wife of the president of the union thatwas active in the . . . area" in which the plant was located, and that he was awareof rumors in the plant that Juana "was interested in union activities."On the abovetestimony, and the demeanor of the witnesses as they testified, I credit the testimonyof Angel Bayon Rodriguez as above reported.After Juana left the application with Miss Santiago, she went into the factory,toldAngelina about her application, and asked Angelina to let her know whenJuana would be returned to work.About a week later, Juana met Rivera whileon her way to the factory.When she told him that she had been informed Respond-ent was hiring women who had never before worked in the factory while she hadnot been recalled, he replied that he did not think she would ever be recalled.Juana has never been recalled to work.Respondent, in its answer to the complaint, pleaded that Juana was laid off onOctober 12, 1958, with 20 other employees, because of the elimination of the cleaningand inspection department, and because her previous experience showed that shewas not suitable for work in any other department, "or she quit her employmentprevious to October 12, 1958, because of her health, or to take care of a newlyborn grandchild, or because she was only receiving one or two days of work a week."No credible evidence was offered that "Juana quit her employment" at any timeduring 1958 for the reasons pleaded, or for any other reason. Instead, the recordestablishes conclusively that she was granted a leave of absence on August 21 ofthat year as heretofore found.And while the record establishes that Respondent4In arriving at this conclusion I have not been unmindful of the testimony of HarryCuevas, no longer employed by Respondent, that Miguel Rivera told him at an undiscloseddate after Angelina's discharge that she had been fired "because df the Union." Thoughthis testimony stands undenied on the record, I cannot give it controlling effectTherecord discloses that Angelina was discharged by Plant Superintendent Gutierrez andAssistantManager Seltzer after an examination of her production records, and fails todisclose that Rivera had anything to do with her termination. LENOX PLASTICS OF P.R., INC.49eliminated its cleaning and inspection department on October 12, 1958,and termi-nated the services of 20 women engaged in that department, it also establishesthat Respondent rehired at least 9 of these same women prior to March 26, 1959.Cornelius also conceded that it is possible that an additional number of the em-ployees laid off on October 12 may have been recalled after March 26, 1959.Juana had never been reprimanded during the entire period of her employmentof approximately 4 years, during which time she worked in almost every depart-ment.Cuevas, plant manager during the entire period of Juana's employment,testified credibly that this diversity of service was "because of her efficiency, .. .that she did very good work," and that if he had still been plant manager whenJuana asked to be returned to work he would have been happy to place her inany department.On the entire record I find that Juana was denied employment on February 16,1959, because she was the wife of a well-known union leader and because of herunion activities.By doing so, Respondent violated Section 8(a)(1) and (3) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices affectingcommerce, it will be recommended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Having found that Juana Rodriguez de Garcia was discriminatorily discharged, Irecommend that, in order to effectuate the purposes and policies of the Act, Respond-ent offer her immediate and full reinstatement to her former or substantially equiva-lent position, without prejudice to her seniority and other rights and privileges. Itis also recommended that Respondent make her whole for any loss of pay she mayhave suffered by reason of its discrimination against her by payment to her of a sumof money equal to the amount she would normally have earned as wages from thedate of the discrimination against her to the date of Respondent's offer of reinstate-ment, less her net earnings during that period.Loss of pay shall be computed inaccordance with the formula described by the Board in F. W.Woolworth Company,90 NLRB 289. It is recommended that Respondent, upon request, make availableto the Board and its agents all payroll and other records pertinent to an analysisof the amount due as backpay.Since the violations of the Act which Respondent has committed are related toother unfair labor practices proscribed by the Act and the danger of their commissionin the future is reasonably to be anticipated by its past conduct, the preventivepurposes of the Act may be thwarted unless the recommendations are coextensivewith the threat.To effectuate the policies of the Act, therefore, it is recommendedthat Respondent cease and desist from infringing in any manner upon the rightsguaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Act.2.Union de Empleados de Productos y otros Similares de P.R., Independiente, isa labor organization within the meaning of Section 2(5) of the Act.3.By discrimination in regard to hire and tenure of employment of Juana Rod-riguez de Garcia, thereby discouraging membership in a labor organization, Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.4.By interrogating its employees concerning their union activities, Respondentviolated Section 8 (a) (1) of the Act.5.The aforesaid labor practices are unfair labor practices within the meaningof Section 2(6) and (7) of the Act.6.Respondent did not violate the Act by the various work assignments to, or indischarging, Angelina Rivera de Pereira.[Recommendations omitted from publication.]